PER CURIAM.
By this appeal we are asked to review the propriety of a civil contempt order *916entered in the Circuit Court for the Eleventh Judicial Circuit of Florida based on a violation of a prior court order which had enjoined the showing of the film “Deep Throat” on grounds of obscenity under Section 847.011, Florida Statutes (1977). No appeal was taken from the prior injunctive order. We affirm the civil contempt order entered herein against the defendants Gayety Theatres, Inc., d/b/a Pussycat Theatre and Leroy C. Griffith as the order is based on substantial competent evidence.
We reverse the civil contempt order, however, as to the defendants, William Finigan and Lou Hollander, because such defendants were not made parties to the original order which had enjoined the showing of the aforesaid film “Deep Throat”. In addition, the last paragraph of the contempt order herein which forbids the defendants from showing or attempting to show any X-rated movies is stricken as an unconstitutional prior restraint on free expression prohibited by the First Amendment to the United States Constitution. Mitchem v. State ex rel. Schaub, 250 So.2d 883 (Fla.1971); Art Theatre Enterprises, Inc. v. State ex rel. Gerstein, 260 So.2d 267 (Fla.3d DCA 1972); Paris Follies, Inc. v. State ex rel. Gerstein, 259 So.2d 532 (Fla.3d DCA 1972).
Affirmed in part; reversed in part.